DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-3 and 11 are canceled.
Claims 1, 4-10 and 12-23 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2014/0095475 by Su et al. is newly introduced for the rejection of Claims 1, 4-10 and 12-23.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection.  However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward.  The Examiner’s contact information is in the Conclusion of this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites “the first statistics being reflective of conditions of the relational database system at a first time prior to execution of the query”.

Applicant’s original Specification discloses [0033] “the statistics 120 that the query optimizer 112 uses to generate the execution plan 116 are not computed at run time” and [0037] “the real-time statistics 224 reflect current conditions of the relational database system 200 when the query 204 is being executed, whereas the other statistics 220 do not”.

While Applicant’s original Specification discloses different types of statistics (e.g. statistics 120 used to generate an execution plan, real-time statistics 224 that reflects current conditions of a relational DB system, and other statistics 220 that do not reflect current conditions of a relational DB system), it does not appear to disclose a first statistics that reflect “conditions of the relational DB system at a first time prior to execution of the query”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “… cause the query optimizer to use batched real-time statistics provided by the query execution engine to determine the sequence of operations”.
Claim 9 depends from amended Claim 1.  Amended Claim 1 recites “cause a query optimizer to receive a query from a query-generating entity and to generate a high-level execution plan that specifies a sequence of operations for executing the query” and “wherein the real-time statistics reflect current conditions of the relational database system after generation of the high-level execution plan and at a time when the query is to be executed”.
Since real-time statistics reflect current conditions of the relational database system after generation of the high-level execution plan and at a time when the query is to be executed”, it cannot be used to determine the sequence of operations specified in the high-level execution plan when the high-level execution plan is generated.

Claim 17 recites “… cause the query optimizer to use batched real-time statistics provided by the query execution engine to generate the high-level execution plan”.
Claim 17 depends from amended Claim 10.  Amended Claim 10 recites “cause a query optimizer to receive a query from a query-generating entity and to generate a high-level execution plan that specifies a sequence of operations for executing the query” and “wherein the real-time statistics reflect current conditions of the relational database system after generation of the high-level execution plan and at a time when the query is to be executed”.
Since real-time statistics reflect current conditions of the relational database system after generation of the high-level execution plan and at a time when the query is to be executed”, it cannot be used to generate the high-level execution plan because the act of generating a high-level execution plan would have to take place before the high-level execution plan is generated (where generation is complete).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 12-14, 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”).

As to Claim 1, Chowdhuri teaches a relational database system, comprising:
at least one processor (Chowdhuri: at least ¶0096; “a central processing unit(s) (CPU) or processor(s) 101 coupled to a random-access memory (RAM) 102, a read-only memory (ROM) 103”);
memory in electronic communication with the at least one processor (Chowdhuri: at least ¶0096; “… coupled to a random-access memory (RAM) 102, a read-only memory (ROM) 103”); and instructions stored in the memory, the instructions being executable by the at least one processor (Chowdhuri: at least ¶0103; “One or more application(s), such as client application software or "programs" (i.e., set of processor-executable instructions), may also be provided for execution by the computer system 100. The application(s) or other software intended for use on the computer system may be "loaded" into memory 102”) to: 
cause  a query optimizer to receive a query from a query-generating entity (Chowdhuri: at least Fig. 2 shows optimizer inside engine 260 and “SQL STM(s)” from “PC(s) or terminal(s)”) and to generate a high-level execution plan that specifies a sequence of operations for executing the query (Chowdhuri: at least ¶¶0010, 0016; “optimizer is responsible for transforming an SQL request into an access plan” and “constructing a tree of relational operators based on the query”; ¶0240 further discloses “logical operator tree is a tree whose nodes are pure logical relational algebra operators”) but does not indicate which physical operators should be used to perform the sequence of operations (Chowdhuri: at least ¶0240; “logical operator tree is a tree whose nodes are pure logical relational algebra operators, such as Join, Group, and Union for example. Physical operators such as Nested Loops Join and Merge Join are not pure logical relational algebra operators and are not included”; note: the content of ¶0240 of the text version of Chowdhuri correspond to ¶0241 of the image version of Chowdhuri. Please see ¶0241 of the image version of Chowdhuri); and a query execution engine, wherein the query optimizer is separate from the query execution engine (Chowdhuri: at least Fig. 2 shows execution unit 269 and optimizer are separate).
Like Chowdhuri, Bruno teaches query optimizer is separate from the query execution engine (Bruno: at least ¶0017; “execution engine 112” and “optimizer 118”; Fig. 1 also shows “execution engine 112” and “optimizer 118” are separate).
Chowdhuri does not explicitly disclose, but Bruno discloses cause a query execution engine to use real-time statistics (Bruno: at least ¶0046; “in order to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs”; ¶0047 further discloses “leading statistics collected by the job manager 122 may be used to predict behavior of future operators”; ¶0055 further discloses “during the distributed execution 306, the job manager 122 may perform statistics collection 324 to gather statistics from the collectors”; note: statistics collected during execution are real-time statistics; Fig. 1 shows Job Manager 122 as part of Execution Engine 112) to select physical operators for performing the sequence of operations (Bruno: at least ¶0005; “Statistics regarding operations performed in the tasks; ¶0041 further discloses “such statistics may be used by the execution engine 112 to avoid skewing in the partitioning of operations for a current job or a recurring job”; ¶0064 further discloses “execution engine 112 may execute tasks specified in the optimized execution plan via parallel distributed execution” and “execution engine 112 may use the job manager 122 to orchestrate the execution of the tasks”; note: when an operation is executed, it’s first selected), wherein the real-time statistics reflect current conditions of the relational database system (Bruno: at least ¶0039; “collect statistics about resource usage, (e.g., CPU usage, memory usage, etc.) and data properties (e.g., cardinality, number of distinct values, etc.).”; ¶0050 also discloses “during the distributed execution 306, the job manager 122 may perform statistics collection 308 to gather statistics from the collectors”; note: conditions during execution as current conditions), and wherein for each operation specified by the high-level execution plan the query execution engine is configured to select a corresponding one of a plurality of physical operators, wherein selecting the corresponding one of the plurality of physical operators includes: requesting a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation (Bruno: at least ¶0046; “in order to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators”);
receiving a plurality of cost estimates for performing the operation from the plurality of physical operators (Bruno: at least ¶0046; “job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs” and ¶0039 further discloses “job manager 122 may collect the processing time and memory used by each task”); and
selecting the corresponding one of the plurality of physical operators to perform the operation based at least in part on the plurality of cost estimates (Bruno: at least ¶0064; “execution engine 112 may execute tasks specified in the optimized execution plan via parallel distributed execution” and “execution engine 112 may use the job manager 122 to orchestrate the execution of the tasks”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators”).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and Bruno before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno’s features of cause a query execution engine to use real-time statistics (Bruno: at least ¶¶0046-0047, 0055, Fig. 1) to select physical operators for performing the sequence of operations (Bruno: at least ¶¶0005, 0041, 0064), wherein the real-time statistics reflect current conditions of the relational database system (Bruno: at least ¶¶0039, 0050) , and wherein for each operation specified by the high-level execution plan the query execution engine is configured to select a corresponding one of a plurality of physical operators, wherein selecting the corresponding one of the plurality of physical operators includes: requesting a cost estimate for performing the operation from each of a plurality of physical operators that are capable of performing the operation (Bruno: at least ¶¶0028, 0046);
receiving a plurality of cost estimates for performing the operation from the plurality of physical operators (Bruno: at least ¶¶0039, 0046); and
selecting the corresponding one of the plurality of physical operators to perform the operation based at least in part on the plurality of cost estimates (Bruno: at least ¶¶0028, 0064) with the relational database system that optimizes query execution disclosed by Chowdhuri.
The suggestion/motivation of doing so would have been to make “use of statistics collected during the parallel distributed execution of the tasks of a job may be used to optimize the performance of the task or similar recurring task” (Bruno: at least Abstract).
Chowdhuri and Bruno do not explicitly disclose, but Su discloses wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037; “statistic collector that collects statistics regarding data that is read, generated, or produced while performing one or more operations in the adaptive execution plan” and “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0106 further discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”) after generation of the high-level execution plan (Su: at least ¶0033; “at block 120, an adaptive plan is determined” and “the adaptive plan may be generated in response to receiving the query”; ¶0035 further discloses “At block 140, it is determined whether one or more sub-plan criteria are satisfied” and ¶0037 discloses “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”) and at a time when the query is to be executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied” and ¶0106 discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”); 
providing the real-time statistics to the plurality of physical operators (Su: at least ¶0050; “statistics gathered by statistics collector 220 are used to determine which sub-plan to use when executing adaptive plan 200” - ¶0049 explains, for example, “one sub-plan includes an index range scan operator 232 and a nested loops join (NLJ) 234. The other sub-plan includes a table scan operator 236 and a hash join 238”; note: statistics to operators in sub-plans); and
the plurality of cost estimates being determined based on the real-time statistics (Su: at least ¶0084; “an estimated cost may be an estimate of executing the entire execution plan or an estimate of executing a portion of the execution plan, such as one of the operations of the execution plan”; ¶0094 further discloses “updated statistics to generate an estimated cost for each execution plan” and ¶0107 discloses “set of statistics are used to estimate a cost of executing one or more execution plans for the particular query”) collected at the time when the query is to be executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0080 also discloses “information is collected during execution of an execution plan of a query and that information is used to improve future executions of the same or equivalent (whether syntactically or semantically) query” and ¶0106 explains that “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”).
Chowdhuri, Bruno and Su are all related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno and Su before him/her at a time before the effective filing date of the claimed invention to incorporate Su’s features of wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037, 0106) after generation of the high-level execution plan (Su: at least ¶0033, 0035, 0037) and at a time when the query is to be executed (Su: at least ¶¶0037, 0106); 
providing the real-time statistics to the plurality of physical operators (Su: at least ¶¶0049-0050); and
the plurality of cost estimates being determined based on the real-time statistics (Su: at least ¶¶0084, 0094, 0107) collected at the time when the query is to be executed (Su: at least ¶¶0037, 0080, 0106) with the relational database system that optimizes query execution disclosed by Chowdhuri and Bruno.
The suggestion/motivation of doing so would have been to use “information that is gathered during execution of a query to either determine which portion of an execution plan for the query to execute or to improve subsequent executions of the query” (Su: at least ¶0023) and to generate “statistics for optimizing queries” (Su: at least ¶0005).

As to Claim 4, Chowdhuri, Bruno and Su teach the relational database system of claim 1, wherein for each operation in the sequence of operations: the relational database system comprises a pipeline of one or more physical operators that are capable of performing the operation (Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; Fig. 3A further shows pipelines of one or more operators capable of performing, for example, HASHJOIN).
Bruno further discloses the query execution engine requests and receives a separate cost estimate from each physical operator that is part of the pipeline (Bruno: at least Fig. 2 shows pipeline of operations; ¶0028 further discloses “computation costs may depend on the amount of data process and the types of computations performed by the operators”; ¶0046 further discloses “to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations”).

As to Claim 5, Chowdhuri, Bruno and Su teach the relational database system of claim 1, wherein the physical operators are selected based only on the plurality of cost estimates (Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)”; where ¶0091 discloses “a subplan or plan fragment is a tree of physical operators”; ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”).

As to Claim 6, Chowdhuri, Bruno and Su teach the relational database system of claim 1, wherein the physical operators are also selected based at least in part on past performance information associated with the physical operators (Chowdhuri: at least ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume"” and “critical path models response time. It indicates the maximum time taken by any of the operators in the plan tree”; note: time taken by operators as past performance).

As to Claim 9, Chowdhuri, Bruno and Su teach the relational database system of claim 1.
Chowdhuri and Bruno do not explicitly disclose, but Su discloses wherein the instructions further cause the query optimizer to use batched real-time statistics provided by the query execution engine to determine the sequence of operations (Su: at least ¶¶0037, 0042; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied” and “if the one or more sub-plan criteria are satisfied, then process 100 proceeds to block 150 where a first sub-plan of the adaptive plan is selected”; ¶0050 further discloses “statistics gathered by statistics collector 220 are used to determine which sub-plan to use when executing adaptive plan 200” and ¶0107 discloses “set of statistics are used to estimate a cost of executing one or more execution plans for the particular query”; note: selecting plan/sub-plan determines the sequence of operations in that plan/sub-plan).
Chowdhuri, Bruno and Su are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno and Su before him/her at a time before the effective filing date of the claimed invention to incorporate Su’s feature of wherein the instructions further cause the query optimizer to use batched real-time statistics provided by the query execution engine to determine the sequence of operations (Su: at least ¶¶0037, 0042, 0050, 0107) with the relational database system that optimizes query execution disclosed by Chowdhuri and Bruno.
The suggestion/motivation of doing so would have been to use “information that is gathered during execution of a query to either determine which portion of an execution plan for the query to execute or to improve subsequent executions of the query” (Su: at least ¶0023) and to generate “statistics for optimizing queries” (Su: at least ¶0005).

As to Claim 10, Chowdhuri teaches a relational database system, comprising:
at least one processor (Chowdhuri: at least ¶0096; “a central processing unit(s) (CPU) or processor(s) 101 coupled to a random-access memory (RAM) 102, a read-only memory (ROM) 103”);
memory in electronic communication with the at least one processor (Chowdhuri: at least ¶0096; “… coupled to a random-access memory (RAM) 102, a read-only memory (ROM) 103”); and instructions stored in the memory, the instructions being executable by the at least one processor (Chowdhuri: at least ¶0103; “One or more application(s), such as client application software or "programs" (i.e., set of processor-executable instructions), may also be provided for execution by the computer system 100. The application(s) or other software intended for use on the computer system may be "loaded" into memory 102”) to: 
cause a query optimizer to receive a query from a query-generating entity (Chowdhuri: at least Fig. 2 shows optimizer inside engine 260 and “SQL STM(s)” from “PC(s) or terminal(s)”) and to generate a high-level execution plan that specifies a sequence of operations for executing the query (Chowdhuri: at least ¶¶0010, 0016; “optimizer is responsible for transforming an SQL request into an access plan” and “constructing a tree of relational operators based on the query”; ¶0240 further discloses “logical operator tree is a tree whose nodes are pure logical relational algebra operators”) but does not indicate which physical operators should be used to perform the sequence of operations (Chowdhuri: at least ¶0240; “logical operator tree is a tree whose nodes are pure logical relational algebra operators, such as Join, Group, and Union for example. Physical operators such as Nested Loops Join and Merge Join are not pure logical relational algebra operators and are not included”); and
cause query execution engine that is separate from the query optimizer (Chowdhuri: at least Fig. 2 shows engine 260 and optimizer as separate entities) to, for each operation specified by the high-level execution plan: identify a pipeline from a plurality of pipeline of physical operators corresponding to the operation (Chowdhuri: at least ¶¶0021-0022; trees illustrating plan and ¶0080 explains “query execution plan or QEP is a data structure that is interpreted by the relational database management system's execution module or engine”; Fig. 3A-3B further show pipelines of operators such as HASHJOIN that are content of execution plan), wherein each pipeline of the plurality of pipelines corresponds to a different operation (Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; ¶0135 also discloses “scan operators 361, 362” , “scan operators 363, 364, 365” and “hash join operators 381-384”; Fig. 3A-3B further show pipelines that correspond to different of operators of scan such as scan 361 - scan 365 and different operators of join such as join 381 – join 384).
Chowdhuri does not explicitly disclose, but Bruno discloses cause the query execution engine to, for each operation specified by the high-level execution plan: request a cost estimate for performing the operation from each of the plurality of physical operators in the pipeline (Bruno: at least ¶0046; “in order to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators”; Fig. 2 shows pipeline of operations);
wherein the real-time statistics reflect current conditions of the relational database system (Bruno: at least ¶0039; “collect statistics about resource usage, (e.g., CPU usage, memory usage, etc.) and data properties (e.g., cardinality, number of distinct values, etc.).”; ¶0050 also discloses “during the distributed execution 306, the job manager 122 may perform statistics collection 308 to gather statistics from the collectors”; note: conditions during execution as current conditions); and
select one of the plurality of physical operators in the pipeline to perform the sequence of operations based at least in part on the plurality of cost estimates (Bruno: at least ¶0064; “execution engine 112 may execute tasks specified in the optimized execution plan via parallel distributed execution” and “execution engine 112 may use the job manager 122 to orchestrate the execution of the tasks”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators”).
Like Chowdhuri, Bruno teaches query optimizer that is separate from the query execution engine (Bruno: at least ¶0017; “execution engine 112” and “optimizer 118”; Fig. 1 also shows “execution engine 112” and “optimizer 118” are separate).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri and Bruno before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno’s features of cause the query execution engine to, for each operation specified by the high-level execution plan: request a cost estimate for performing the operation from each of the plurality of physical operators in the pipeline (Bruno: at least ¶¶0028, 0046);
wherein the real-time statistics reflect current conditions of the relational database system (Bruno: at least ¶¶0039, 0050); and
select one of the plurality of physical operators in the pipeline to perform the sequence of operations based at least in part on the plurality of cost estimates (Bruno: at least ¶¶0028, 0064) with the relational database system that optimizes query execution disclosed by Chowdhuri.
The suggestion/motivation of doing so would have been to make “use of statistics collected during the parallel distributed execution of the tasks of a job may be used to optimize the performance of the task or similar recurring task” (Bruno: at least Abstract).
Chowdhuri and Bruno do not explicitly disclose, but Su discloses provide real-time statistics to the plurality of physical operators in the pipeline (Su: at least ¶0050; “statistics gathered by statistics collector 220 are used to determine which sub-plan to use when executing adaptive plan 200” - ¶0049 explains, for example, “one sub-plan includes an index range scan operator 232 and a nested loops join (NLJ) 234. The other sub-plan includes a table scan operator 236 and a hash join 238”; note: statistics to operators in sub-plans; sub-plans as pipelines – pipeline of operators 234 & 232, for example), wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037; “statistic collector that collects statistics regarding data that is read, generated, or produced while performing one or more operations in the adaptive execution plan” and “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0106 further discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”) after generation of the high-level execution plan (Su: at least ¶0033; “at block 120, an adaptive plan is determined” and “the adaptive plan may be generated in response to receiving the query”; ¶0035 further discloses “At block 140, it is determined whether one or more sub-plan criteria are satisfied” and ¶0037 discloses “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”) and at a time when the query is to be executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied” and ¶0106 discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”), and wherein the plurality of cost estimates are determined based on the real-time statistics (Su: at least ¶0084; “an estimated cost may be an estimate of executing the entire execution plan or an estimate of executing a portion of the execution plan, such as one of the operations of the execution plan”; ¶0094 further discloses “updated statistics to generate an estimated cost for each execution plan” and ¶0107 discloses “set of statistics are used to estimate a cost of executing one or more execution plans for the particular query”) collected at the time when the query is to be executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0080 also discloses “information is collected during execution of an execution plan of a query and that information is used to improve future executions of the same or equivalent (whether syntactically or semantically) query” and ¶0106 explains that “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”).
Chowdhuri, Bruno and Su are all related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno and Su before him/her at a time before the effective filing date of the claimed invention to incorporate Su’s features of provide real-time statistics to the plurality of physical operators in the pipeline (Su: at least ¶¶0049-0050), wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037, 0106) after generation of the high-level execution plan (Su: at least ¶¶0033, 0035, 0037) and at a time when the query is to be executed (Su: at least ¶¶0037, 0106), and wherein the plurality of cost estimates are determined based on the real-time statistics (Su: at least ¶¶0084, 0094, 0107) collected at the time when the query is to be executed (Su: at least ¶¶0037, 0080, 0106) with the relational database system that optimizes query execution disclosed by Chowdhuri and Bruno.
The suggestion/motivation of doing so would have been to use “information that is gathered during execution of a query to either determine which portion of an execution plan for the query to execute or to improve subsequent executions of the query” (Su: at least ¶0023) and to generate “statistics for optimizing queries” (Su: at least ¶0005).

As to Claim 12, Chowdhuri, Bruno and Su teach the relational database system of claim 10, wherein for each operation in the sequence of operations: the relational database system comprises a pipeline of one or more physical operators that are capable of performing the operation (Chowdhuri: at least ¶0128; “execution of the query by allowing intermediate results to be pipelined to the next operator”; Fig. 3A further shows pipelines of one or more operators capable of performing, for example, HASHJOIN).
Bruno further discloses the query execution engine requests and receives a separate cost estimate from each physical operator that is part of the pipeline (Bruno: at least Fig. 2 shows pipeline of operations; ¶0028 further discloses “computation costs may depend on the amount of data process and the types of computations performed by the operators”; ¶0046 further discloses “to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations”).

As to Claim 13, Chowdhuri, Bruno and Su teach the relational database system of claim 10, wherein the physical operators are selected based only on the plurality of cost estimates (Chowdhuri: at least ¶0242; “optimizer search engine commences inspection of the search space of possible plans and plan fragments (referred to as subplans or partial plans)”; where ¶0091 discloses “a subplan or plan fragment is a tree of physical operators”; ¶0156 explains that “search engine 610 generates a set of plans including join ordering/operator selection based on partitioning and multi-dimensional costing”).

As to Claim 14, Chowdhuri, Bruno and Su teach the relational database system of claim 10, wherein the physical operators are also selected based at least in part on past performance information associated with the physical operators (Chowdhuri: at least ¶0156; “join ordering/operator selection based on partitioning and multi-dimensional costing” where at least ¶0141 discloses “new costing units are called "average time", "critical path", and "volume"” and “critical path models response time. It indicates the maximum time taken by any of the operators in the plan tree”; note: time taken by operators as past performance).

As to Claim 17, Chowdhuri, Bruno and Su teach the relational database system of claim 10.
Chowdhuri and Bruno do not explicitly disclose, but Su discloses wherein the instructions further cause the query optimizer to use batched real-time statistics provided by the query execution engine to generate the high-level execution plan (Su: at least ¶¶0037, 0042; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied” and “if the one or more sub-plan criteria are satisfied, then process 100 proceeds to block 150 where a first sub-plan of the adaptive plan is selected”; ¶0050 further discloses “statistics gathered by statistics collector 220 are used to determine which sub-plan to use when executing adaptive plan 200”; note: determine which sub-plan(s) to be included in the forming of high-level execution plan)
Chowdhuri, Bruno and Su are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno and Su before him/her at a time before the effective filing date of the claimed invention to incorporate Su’s feature of wherein the instructions further cause the query optimizer to use batched real-time statistics provided by the query execution engine to generate the high-level execution plan (Su: at least ¶¶0037, 0042, 0050) with the relational database system that optimizes query execution disclosed by Chowdhuri and Bruno.
The suggestion/motivation of doing so would have been to use “information that is gathered during execution of a query to either determine which portion of an execution plan for the query to execute or to improve subsequent executions of the query” (Su: at least ¶0023) and to generate “statistics for optimizing queries” (Su: at least ¶0005).

As to Claim 18, Chowdhuri, Bruno and Su teach the relational database system of claim 10, wherein the instructions further cause the query execution engine to provide query results to the query-generating entity (Chowdhuri: at least Fig. 3 shows “PC(s) or terminal(s)” getting “QUERY RESULT(s)” from engine 260).

As to Claim 23, Chowdhuri, Bruno and Su teach the relational database system of claim 1, wherein the cost estimate provided by a particular physical operator in relation to a particular operation indicates how many computing resources the particular physical operator would utilize to perform the particular operation (Chowdhuri: at least ¶0242; “Subplan B including the Xchg is performing additional operations, it has a cost higher than that of the partial plan having only the Scan”). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”), and further in view of US PGPUB 2005/0267866 by Markl et al. (“Markl”).

As to Claim 7, Chowdhuri, Bruno and Su teach the relational database system of claim 6.
Chowdhuri, Bruno and Su do not explicitly disclose, but Markl discloses wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043; “validity range for operator o.sub.opt is computed” and “larger validity range for a query operator or plan indicates a proportionally larger margin of allowable error in cardinality estimation, before a query plan is deemed sub-optimal”).
Chowdhuri, Bruno, Su and Markl are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Markl before him/her at a time before the effective filing date of the claimed invention to incorporate Markl’s feature of wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043) with the relational database system that optimizes query execution taught by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to avoid sub-optimal query plan (Markl: at least ¶0043; “re-optimization is triggered with the certainty that there exists a more optimal plan than a current plan”).

As to Claim 15, Chowdhuri, Bruno and Su teach the relational database system of claim 14.
Chowdhuri, Bruno and Su do not explicitly disclose, but Markl discloses wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043; “validity range for operator o.sub.opt is computed” and “larger validity range for a query operator or plan indicates a proportionally larger margin of allowable error in cardinality estimation, before a query plan is deemed sub-optimal”).
Chowdhuri, Bruno, Su and Markl are related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Markl before him/her at a time before the effective filing date of the claimed invention to incorporate Markl’s feature of wherein the past performance information comprises error margins corresponding to prior execution of the physical operators (Markl: at least ¶¶0031, 0043) with the relational database system that optimizes query execution taught by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to avoid sub-optimal query plan (Markl: at least ¶0043; “re-optimization is triggered with the certainty that there exists a more optimal plan than a current plan”).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”), and further in view of US PGPUB 2011/0313999 by Bruno et al. (“Bruno-2”).

As to Claim 8, Chowdhuri, Bruno and Su teach the relational database system of claim 1.
Chowdhuri, Bruno and Su do not explicitly disclose, but Bruno-2 discloses wherein the instructions further cause the query execution engine to: determine an actual cost associated with execution of an operation by a physical operator (Bruno-2: at least ¶0090; monitor actual cost of query slice; note: Abstract discloses … “scan operator into two or more query slices” – scan, i.e. physical operator);
compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno-2: at least ¶0090; “.. for comparison … with the local cost estimated for the query slice 68 to detect query cost estimation inaccuracies”); and update an error margin associated with the physical operator based on the comparison (Bruno-2: at least ¶0090; “actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20” – note: having smaller estimation inaccuracy, i.e. error margin).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Bruno-2 before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno-2’s features of wherein the instructions further cause the query execution engine to: determine an actual cost associated with execution of an operation by a physical operator (Bruno-2: at least ¶0090); compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno-2: at least ¶0090); and update an error margin associated with the physical operator based on the comparison (Bruno-2: at least ¶0090) with the relational database system disclosed by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to come up with better cost estimate(s) in query execution/performance (Bruno-2: at least ¶0090; “more accurately estimate the query costs while evaluating other relational queries”).

As to Claim 16, Chowdhuri, Bruno and Su teach the relational database system of claim 10.
Chowdhuri, Bruno and Su do not explicitly disclose, but Bruno-2 discloses wherein the instructions further cause the query execution engine to: determine an actual cost associated with execution of an operation by a physical operator (Bruno-2: at least ¶0090; monitor actual cost of query slice; note: Abstract discloses … “scan operator into two or more query slices” – scan, i.e. physical operator); compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno-2: at least ¶0090; “.. for comparison … with the local cost estimated for the query slice 68 to detect query cost estimation inaccuracies”); and update an error margin associated with the physical operator based on the comparison (Bruno-2: at least ¶0090; “actual query slice execution cost as compared with query slice cost estimations may also be used to train a learning algorithm, such as a neural network, which may then more accurately estimate the query costs while evaluating other relational queries 20” – note: having smaller estimation inaccuracy, i.e. error margin).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Bruno-2 before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno-2’s features of wherein the instructions further cause the query execution engine to: determine an actual cost associated with execution of an operation by a physical operator (Bruno-2: at least ¶0090); compare the actual cost with a corresponding cost estimate provided by the physical operator (Bruno-2: at least ¶0090); and update an error margin associated with the physical operator based on the comparison (Bruno-2: at least ¶0090) with the relational database system disclosed by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to come up with better cost estimate(s) in query execution/performance (Bruno-2: at least ¶0090; “more accurately estimate the query costs while evaluating other relational queries”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,434,545 by MacLeod et al. (“MacLeod”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”).

As to Claim 19, MacLeod teaches a method, comprising: providing an application programming interface (API) that defines requirements for physical operators that are supported by a relational database system (MacLeod: at least Col. 1 Lines 58-60 “query analyzer providing detailed query cost information, including information specific to particular query operations”; Col. 9 Lines 11-13 & 35-36 further disclose “detailed statistics window shows 1) the physical operation selected”; note: physical operators are required in the execution of queries), the relational database system including a query optimizer (MacLeod: at least Col. 6 Lines 62-63; “component of the database management system usually referred to as the "query optimizer" selects an optimal execution plan”) and a query execution engine (MacLeod: at least Col. 7 Lines 6-7 & 9-11; “database system implements the execution plan that was selected” and “on subsequent invocations of the same SQL query, rather than retraverse the optimization process, the previously optimized execution plan is retrieved from cache and executed”; note: database system includes an execution unit);
loading a custom physical operator that implements the API into a pipeline of the relational database system (MacLeod: at least Col. 8 Lines 44-49; “a tree structure 210 representing the execution plan associated with the specified SQL query. Three tree 210 consists of operation node icons 211 each representing an operation in the execution plan. Here, the plan includes Hash Match, scalar computation and Table Scan operations. Each operation corresponds to a unique operation node icon 211”; Col. 8 Lines 56-58 further discloses “branches with arrowheads pointing to a parent node are displayed as connections to a corresponding child node”; note: para. 0062 of Applicant’s Specification teaches that implement means “satisfy the requirements 838 specified by the API”; placing the operators in the pipelines such as the ones shown in Fig. 6 satisfies the analyzer’s requirement to show the representation of a query) without modifying the query optimizer or the query execution engine (MacLeod: at least Fig. 6 shows physical operators in pipelines; note: loading of physical operators would not change the programming in a query optimizer or execution engine);
providing, by the query execution engine, real-time statistics to the custom physical operator (MacLeod: at least Col. 6 Lines 28-29; “database systems can be programmed to generate statistics”; Col. 9 Lines 11-13 & 35-36 further discloses “detailed statistics window shows 1) the physical operation selected” and “detailed statistics window 212 showing expected execution statistics specific to the Table Scan operation selected”, for example; note: displaying as providing).

MacLeod does not explicitly disclose, but Bruno discloses wherein the query optimizer is separate from the query execution engine (Bruno: at least ¶0017; “execution engine 112” and “optimizer 118”; Fig. 1 also shows “execution engine 112” and “optimizer 118” are separate);
requesting, by the query execution engine, a cost estimate from the custom physical operator in connection with execution of a query (Bruno: at least ¶0046; “in order to obtain these per-operation costs, the job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators”);
wherein the real-time statistics reflect current conditions of the relational database system when the query is executed (Bruno: at least ¶0039; “collect statistics about resource usage, (e.g., CPU usage, memory usage, etc.) and data properties (e.g., cardinality, number of distinct values, etc.).”; ¶0050 also discloses “during the distributed execution 306, the job manager 122 may perform statistics collection 308 to gather statistics from the collectors”; note: conditions during execution as current conditions); and
receiving, by the query execution engine, the cost estimate from the custom physical operator (Bruno: at least ¶0046; “job manager 122 may initially profile tasks to estimate the relative costs of the individual operations, e.g., cpuop1=2cpuop2 With these relative measures, the job manager 122 may estimate the per-operation costs” and ¶0039 further discloses “job manager 122 may collect the processing time and memory used by each task”; ¶0028 also discloses “the computation costs may depend on the amount of data process and the types of computations performed by the operators).

MacLeod and Bruno are related to QEPs and query execution
It would have been obvious to one having ordinary skill in the art and the teachings of MacLeod and Bruno before him/her at a time before the effective filing date of the claimed invention to incorporate Bruno’s features of wherein the query optimizer is separate from the query execution engine (Bruno: at least ¶0017, Fig. 1);
requesting, by the query execution engine, a cost estimate from the custom physical operator in connection with execution of a query (Bruno: at least ¶¶0028, 0046);
wherein the real-time statistics reflect current conditions of the relational database system when the query is executed (Bruno: at least ¶¶0039, 0050); and
receiving, by the query execution engine, the cost estimate from the custom physical operator (Bruno: at least ¶¶0028, 0039, 0046) with MacLeod’s method.
The suggestion/motivation of doing so would have been to make “use of statistics collected during the parallel distributed execution of the tasks of a job may be used to optimize the performance of the task or similar recurring task” (Bruno: at least Abstract).
MacLeod and Bruno do not explicitly disclose, but Su discloses wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037; “statistic collector that collects statistics regarding data that is read, generated, or produced while performing one or more operations in the adaptive execution plan” and “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0106 further discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”) after generation of the high-level execution plan (Su: at least ¶0033; “at block 120, an adaptive plan is determined” and “the adaptive plan may be generated in response to receiving the query”; ¶0035 further discloses “At block 140, it is determined whether one or more sub-plan criteria are satisfied” and ¶0037 discloses “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”) and at a time when the query is executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied” and ¶0106 discloses “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”); and the cost estimates being determined based on the real-time statistics (Su: at least ¶0084; “an estimated cost may be an estimate of executing the entire execution plan or an estimate of executing a portion of the execution plan, such as one of the operations of the execution plan”; ¶0094 further discloses “updated statistics to generate an estimated cost for each execution plan” and ¶0107 discloses “set of statistics are used to estimate a cost of executing one or more execution plans for the particular query”) collected at the time when the query is to be executed (Su: at least ¶0037; “statistics that are determined during execution of a portion of an adaptive plan are used to determine whether the one or more sub-plan criteria are satisfied”; ¶0080 also discloses “information is collected during execution of an execution plan of a query and that information is used to improve future executions of the same or equivalent (whether syntactically or semantically) query” and ¶0106 explains that “some statistics may be collected during a compilation phase of query processing (referred to as "dynamic sampling"). Some statistics may be collected during execution of a query (referred to as "dynamic statistics")”).
MacLeod, Bruno and Su are all related to QEPs and query execution.
It would have been obvious to one having ordinary skill in the art and the teachings of MacLeod, Bruno and Su before him/her at a time before the effective filing date of the claimed invention to incorporate Su’s features of wherein the real-time statistics reflect current conditions of the relational database system (Su: at least ¶¶0036-0037, 0106) after generation of the high-level execution plan (Su: at least ¶¶0033, 0035, 0037) and at a time when the query is executed (Su: at least ¶¶0037, 0106); and the cost estimates being determined based on the real-time statistics (Su: at least ¶¶0084, 0094, 0107) collected at the time when the query is to be executed (Su: at least ¶¶0037, 0080, 0106) with the method disclosed by MacLeod and Bruno.
The suggestion/motivation of doing so would have been to use “information that is gathered during execution of a query to either determine which portion of an execution plan for the query to execute or to improve subsequent executions of the query” (Su: at least ¶0023) and to generate “statistics for optimizing queries” (Su: at least ¶0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,434,545 by MacLeod et al. (“MacLeod”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”), and further in view of US PGPUB 2016/0179891 by Bowman et al. (“Bowman”).

As to Claim 20, MacLeod, Bruno and Su teach the method of claim 19.

MacLeod, Bruno and Su do not explicitly disclose, but Bowman discloses wherein the API requires: a function that receives an input tuple (Bowman: at least ¶0087; “given a multiset of queries”) and provides an output tuple (Bowman: at least ¶0087; “gives a single label for this multiset”); a class that defines the real-time statistics for the current conditions of the relational database system (Bowman: at least ¶0087; “an input multiset of ten queries with estimated CPU cost of 5 seconds and I/O of 2 seconds”; note: class of ten queries); and a procedure that takes the class as input and returns the cost estimate (Bowman: at least ¶0087; “map an input multiset of ten queries with estimated CPU cost of 5 seconds and I/O of 2 seconds to a class label of "Disk-Low, CPU-Medium"”; note: estimates that the cost to be a low disk usage and medium CPU usage).
MacLeod, Bruno, Su and Bowman are related to query execution and query optimization.
It would have been obvious to one having ordinary skill in the art and the teachings of MacLeod, Bruno, Su and Bowman before him/her at a time before the effective filing date of the claimed invention to incorporate Bowman’s features of wherein the API requires: a function that receives an input tuple (Bowman: at least ¶0087) and provides an output tuple (Bowman: at least ¶0087); a class that defines the real-time statistics for the current conditions of the relational database system (Bowman: at least ¶0087); and a procedure that takes the class as input and returns the cost estimate (Bowman: at least ¶0087) with the method disclosed by MacLeod, Bruno and Su.
The suggestion/motivation of doing so would have been to perform classifying of a “multiset of costs” useful in optimizing query execution (Bowman: at least ¶0087).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”), and further in view of US Patent 6,353,818 by Carino et al. (“Carino”).

As to Claim 21, Chowdhuri, Bruno and Su teach the relational database system of claim 1, wherein: first statistics being reflective of conditions of the relational database system at a first time prior to execution of the query (Su: at least ¶106; “some statistics may be collected during a compilation phase of query processing” while “some statistics may be collected during execution of a query (referred to as "dynamic statistics"”).
Chowdhuri, Bruno and Su do not explicitly disclose, but Carino discloses wherein: the query optimizer uses first statistics to generate the high-level execution plan (Carino: at least Col. 3 Lines 40-44; “query plan generator for generating a plurality of query plans, each query plan optimized with respect to at least one resource metric”); and the real-time statistics that the query execution engine uses to select the physical operators are different from the first statistics used by the query optimizer to generate the high-level execution plan (Carino: at least Col. 3 Lines 35-39; “evaluating the plurality of query plans using a measured value for the resource metric, selecting a query plan from the evaluated query plans based on the measured resource metric, and executing the selected query plan”; note: selecting plan would select operators).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Carino before him/her at a time before the effective filing date of the claimed invention to incorporate Carino’s features of wherein: the query optimizer uses first statistics to generate the high-level execution plan (Carino: at least Col. 3 Lines 40-44); and the real-time statistics that the query execution engine uses to select the physical operators are different from the first statistics used by the query optimizer to generate the high-level execution plan (Carino: at least Col. 3 Lines 35-39) with the relational database system disclosed by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to optimize “database queries with processing-intensive user defined functions” (Carino: at least Col. 1 Lines 34-38).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2006/0218123 by Chowdhuri et al. (“Chowdhuri”) in view of US PGPUB 2013/0346988 by Bruno et al. (“Bruno”), and further in view of US PGPUB 2014/0095475 by Su et al. (“Su”), and further in view of US Patent 8,700,875 by Barron et al. (“Barron”).

As to Claim 22, Chowdhuri, Bruno and Su teach the relational database system of claim 1.
Chowdhuri, Bruno and Su do not explicitly disclose, but Barron discloses wherein: a cluster of computing systems implements the relational database system (Barron: at least Col. 13 Lines 7-9 & 15-16; “one or more storage devices within a node cluster” and “cluster” and “the query may be similar to a relational database query”; Col. 13 Lines 26-28 further disclose “a node summary cluster view query may be constructed to extract storage device information from one or more storage device data structures based upon various criteria”); and the real-time statistics indicate to what extent resources of the cluster of computing systems are being used when the query is executed (Barron: at least Col. 11 Lines 17-21; “I/O performance statistics for the storage device (e.g., latency, read/write operations, etc.), path connections between the storage device and one or more nodes, storage device status information (e.g., availability to accept I/O request”).
It would have been obvious to one having ordinary skill in the art and the teachings of Chowdhuri, Bruno, Su and Barron before him/her at a time before the effective filing date of the claimed invention to incorporate Barron’s features of wherein: a cluster of computing systems implements the relational database system (Barron: at least Col. 13 Lines 7-9 & 15-16; Col. 13 Lines 26-28); and the real-time statistics indicate to what extent resources of the cluster of computing systems are being used when the query is executed (Barron: at least Col. 11 Lines 17-21) with the relational database system disclosed by Chowdhuri, Bruno and Su.
The suggestion/motivation of doing so would have been to allow “nodes within a node cluster” to be “queried for storage device reports comprising storage device information regarding storage devices with which the nodes are respectively connected (e.g., I/O performance statistics, path connections, storage device attributes, status, error history, etc.)” (Barron: at least Abstract).

Relevant Prior Art
US Patent 9,792,325 by Bruno et al. discloses “runtime statistics from the actual performance of operations on a set of data are collected and utilized to dynamically modify the execution plan for processing a set of data. The operations performed are modified to include statistics collection operations” (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HUEN WONG whose telephone number is (571)270-3426.  The examiner can normally be reached on 10-6:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W./
Examiner, AU 2168
01 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168